WOODLEY, Judge.
Appellant was charged by indictment with the felony offense of driving a motor vehicle upon a public highway while intoxicated, after having been convicted oí the misdemeanor offense of driving while intoxicated. He waived a jury and entered a plea of guilty, whereupon judgment was entered adjudging him guilty of the offense charged and fixing his punishment at a fine of $250.
Notice of appeal was entered upon the overruling of appellant’s ¡motion for new trial, but the record does not disclose that sentence has been pronounced.
The conviction being for a felony, an appeal does not lie until sentence has been pronounced. Art. 769, C.C.P.; Wilburton v. State, 77 Tex.Cr.R. 657, 179 S.W. 1169; Carlile v. State, 97 Tex.Cr.R. 477, 262 S.W. 489; Garbs v. State, Tex.Cr.App., 234 S.W.2d 869.
The appeal is dismissed.